Title: To Thomas Jefferson from Jean-Armand Tronchin, 23 February 1788
From: Tronchin-Labat, Jean Armand
To: Jefferson, Thomas



Paris ce 23. fevrier 1788.

M. Tronchin, Ministre de la République de Genêve, comptant entièrement sur l’amitié dont l’honore Monsieur de Jefferson, Ministre plénipotentiare des Etats-Unis, prend la liberté de lui adresser le Mémoire des Intéressés de la manufacture de Bourges, créanciers des Etats-Unis, avec prière de vouloir bien l’appuier de tout son crédit. M. Tronchin joint à ce mémoire la copie d’une lettre de M. de Marbois, chargé des afaires de france près le Congrès, qui expose l’intérêt que le Ministère de france prend à cette manufacture; il espère en consequence que Monsieur De Jefferson voudra bien accueillir cette recommendation, et il a l’honneur de lui présenter ses hommages.
